Case: 16-60804      Document: 00514269941         Page: 1    Date Filed: 12/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-60804
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      December 12, 2017
                                                                           Lyle W. Cayce
RAJESH KUMAR GAUTAM,                                                            Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087-993-681


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Rajesh Kumar Gautam, a native and citizen of India, failed to appear at
his December 13, 2010 removal hearing and was ordered removed from the
United States in absentia. In October 2015, Gautam moved to reopen his
removal proceedings and to rescind the in absentia removal order.                             The
immigration judge (IJ) determined that the motion was untimely and that
neither equitable tolling nor changed country conditions warranted reopening


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60804     Document: 00514269941     Page: 2   Date Filed: 12/12/2017


                                  No. 16-60804

the proceedings.     The Board of Immigration Appeals (BIA) agreed and
dismissed Gautam’s ensuing appeal. Gautam now petitions this court for
review of the BIA’s order.
      Gautam argues that the BIA misunderstood his argument and abused
its discretion in not equitably tolling the 180-day limitations period that he
faced in filing the motion to rescind the in absentia order of removal. He
asserts that tolling was warranted because he relied on his brother, who
fraudulently misrepresented the steps in Gautam’s removal proceedings.
Gautam asserts that the limitations period should begin from the time he
consulted new counsel, who filed the motion to reopen.
      In declining to equitably toll the limitations period, the BIA addressed
Gautam’s assertion that he had relied on his brother’s misrepresentation that
he would have the case transferred to a closer venue and would follow up with
him about the pending removal hearing. Moreover, Gautam does not state the
date he consulted new counsel and he has not shown that he diligently pursued
his rights, given that he obtained copies of the record in his removal
proceedings in February 2014 but did not file the instant motion to reopen the
proceedings and rescind the removal order until October 2015. See Lugo-
Resendez v. Lynch, 831 F.3d 337, 343-44 (5th Cir. 2016). Nor has he shown
that an extraordinary circumstance beyond his control prevented him from
complying with the 180-day deadline. See id. at 344.
      Gautam also argues that the BIA erred in denying his motion to reopen
the removal proceedings because he offered evidence of changed conditions in
India. Gautam’s argument that he made a prima facie showing of eligibility
for asylum is inapposite. See I.N.S. v. Doherty, 502 U.S. 314, 323 (1992).
Moreover, as the BIA observed, Gautam’s evidence showed an ongoing pattern
of political violence that existed when he left India, such that he failed to show



                                        2
    Case: 16-60804    Document: 00514269941   Page: 3   Date Filed: 12/12/2017


                               No. 16-60804

a material change in country conditions. See Ramos-Lopez v. Lynch, 823 F.3d
1024, 1026 (5th Cir. 2016).
      The petition for review is DENIED.




                                     3